 1

 2

 3

 4

 5

 6                       UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
 7

 8                                                Case No. 5:17-CV-02511 (VEB)

 9   TRACY HIBLER,

10                         Plaintiff,             JUDGMENT

11   vs.

12   NANCY A. BERRYHILL, Acting
     Commissioner of Social Security,
13
                           Defendant.
14

15         For the reasons set forth in the accompanying Decision and Order, it is hereby

16   ADJUDGED AND DECREED THAT (1) Plaintiff’s request for an order remanding

17   the case for further proceedings is DENIED; (2) the Commissioner’s request for an

18   order affirming the Commissioner’s final decision and dismissing the action is

19

20                                            1

                   JUDGMENT – HIBLER v BERRYHILL 5:17-CV-02511-VEB
 1   GRANTED; (3) judgment is entered in the Commissioner’s favor; and (4) the Clerk

 2   of the Court shall CLOSE this case.

 3         DATED this 28th day of May 2019,

 4

 5                         /s/Victor E. Bianchini
                           VICTOR E. BIANCHINI
 6                     UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20                                          2

                   JUDGMENT – HIBLER v BERRYHILL 5:17-CV-02511-VEB
